Luke, J.
1. There is no merit in the motion to dismiss the bill of exceptions.
2. Where the answer to a writ of certiorari is neither traversed nor excepted to, the judge of the superior court is bound to determine the cause as made by the answer. In the case here for review upon the petition for certiorari and the answer of the ordinary thereto, the court properly overruled and denied the certiorari.

Judgment affirmed.

Broyles, 0. •/., and Bloodworth, J., ooneur.
L. N. Carrington, B. W. Durden, for plaintiff in error.
Farr & Powell, contra.